Order entered September 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00954-CV

           IN THE MATTER OF THE MARRIAGE OF LORIE RUTH BAKER
                      AND GREGORY JOSEPH FINSTER

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-13669

                                           ORDER
        Before the Court is appellee’s September 12, 2019 motion for an extension of time to file

her brief on the merits. We GRANT the motion and extend the time to October 11, 2019.

Appellee shall file her brief in response to the amended brief filed by appellant on August 14,

2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE